Title: To George Washington from William Livingston, 10 May 1779
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 10 May 1779

In answer to your Excellency’s Favour of yesterdays date, I have to observe that our Law respecting the offence proved in the affidavits which it inclosed, is so (ridiculously I would say, were it not an Act of Legislation) inadequate to the Crime, that it is only a fine of £10, which will render it well worth while for the British to employ a thousand Agents for the purpose, and to pay the penalty whenever they are detected. But I am in hopes that they may be punished under some of the clauses of what we call our Treason Act; & that ⟨th⟩ey may not escape for want of Law, as far as it can by any reasonable construction be extended against them, I shall transmit the affidavits to our Attorney General, directing him to give proper instructions to some Magistrate of Middlesex to receive the offenders from your officers, & to dispose of them according to Law—I have the honour to be with great respect Dr Sir your Excellency’s most humble Ser.
Wil: Livingston
